On Rehearing.
Appellant, in its motion for rehearing, has called our attention to the fact that on page 17 of our opinion we have quoted a portion of a letter from Senor Mariscal to Mr. Clayton, written in December, 1899, and have thereafter quoted part of a letter in reply thereto from Mr. Hay to Mr. Clayton, and giving the year in which it was written as 1894. In this date we were in error, the correct date of the letter from Mr. Hay to Mr. Clayton being December, 1904. Our former opinion is accordingly corrected so as to have the date of such letter read 1904 instead of 1894; the motion for rehearing, except as to the above correction, being in all things overruled.